Citation Nr: 9912816	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-40 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had active World War II service in the 
Philippines.  He had prewar service from December 1, 1941 to 
December 7, 1941, and beleaguered status from December 8, 
1941 to April 8, 1942.  He was a prisoner of war (POW) from 
April 1942 to September 1942.  The veteran was in no casualty 
status from September 1942 to August 1945, and had regular 
Philippine Army service in August 1945.  The record shows 
that he was awarded the Silver Star for heroism.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that the veteran previously had several 
claims on appeal to the Board prior to his death.  These 
claims included entitlement to service connection for loss of 
vision, bilateral hearing loss, osteoarthritis, beriberi, 
anemia, and peripheral neuropathy, as well as entitlement to 
increased evaluations for duodenal bulb deformity, and 
malnutrition with avitaminosis.  Unfortunately, the veteran 
died during the pendency of the appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The Board, unaware that the veteran 
had died, remanded these claims for additional development in 
July 1995.  As the veteran's claims were no longer pending, 
the RO was not required to complete the requested 
development, and did not do so.  38 C.F.R. § 20.1302 (1998).

While the veteran's claims were at the Board awaiting review, 
the appellant, the daughter of the veteran, notified the RO 
in May 1994 that the veteran had died.  She also submitted a 
claim for entitlement to service connection for the cause of 
the veteran's death.  A claim by a surviving spouse or child 
for compensation or dependency and indemnity compensation 
will also be considered a claim for accrued benefits.  
38 C.F.R. § 3.152.  The appellant also contacted the RO on 
several occasions and expressed her desire for accrued 
benefits.  

The RO considered the claims that were previously before the 
Board in July 1995 to determine whether accrued benefits were 
payable to the appellant.  Entitlement to service connection 
for loss of vision, bilateral hearing loss, osteoarthritis, 
beriberi, anemia, and peripheral neuropathy for accrued 
benefits purposes, as well as entitlement to increased 
evaluations for anxiety neurosis, duodenal bulb deformity, 
and malnutrition with avitaminosis for accrued benefits 
purposes was denied in an October 1997 rating decision.  The 
appellant was notified of this decision in a July 1998 
letter, and provided with her appellate rights.  She was also 
provided a supplemental statement of the case for these 
issues in August 1998, and informed at that time that if she 
wished to appeal these decisions, a substantive appeal must 
be submitted.  The appellant has not submitted a substantive 
appeal for any of the claims for accrued benefits, and they 
are not on appeal to the Board.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  The death certificate shows that the veteran died on May 
[redacted], 1994; the immediate cause of death was listed as 
cardiorespiratory arrest to consider sepsis, the antecedent 
cause was listed as pneumonia, and the underlying causes were 
listed as intestinal obstruction secondary to post-operative 
adhesions, rule out volvulus.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, evaluated as 30 percent 
disabling; duodenal bulb deformity due to previous peptic 
ulcer with intestinal parasitism, evaluated as 10 percent 
disabling; and malnutrition with avitaminosis, evaluated as 
10 percent disabling.

3.  The appellant has not submitted any medical opinion that 
states the veteran's service connected disabilities were 
related to the cause of his death.  

4.  The appellant has not submitted evidence to show that the 
disabilities that caused the death of the veteran were 
present during active service or within any applicable 
presumptive periods following discharge from active service, 
and she has not submitted any medical opinion stating that 
the disabilities which caused or contributed to the death of 
the veteran were related to active service, or to his service 
connected disabilities.  


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She notes that the 
veteran was service connected for several disabilities at the 
time of his death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  The veteran's diagnoses have 
included hypertensive heart disease.  If cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of this 
disability during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that the veteran was a POW from April 1942 
to September 1942.  If a veteran is a POW and was interned or 
detained for not less than 30 days, and one of the diseases 
listed at 38 C.F.R. § 3.309(c) manifests to a degree of 10 
percent or more at any time after discharge or release from 
active service, it shall be service connected, even though 
there is no record of the disease during active service, 
provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. §§ 3.307, 
3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A review of the records shows that at the time of the 
veteran's death, service connection was in effect for anxiety 
neurosis, evaluated as 30 percent disabling; duodenal bulb 
deformity due to previous peptic ulcer with intestinal 
parasitism, evaluated as 10 percent disabling; and 
malnutrition with avitaminosis, evaluated as 10 percent 
disabling.  The evaluation for anxiety neurosis was increased 
to 30 percent from 10 percent for the purposes of accrued 
benefits in an October 1997 rating decision.  The combined 
disability rating was thereby established at 40 percent from 
December 1991.  

The death certificate states that the veteran died on 
May [redacted], 1994.  The place of death was a private 
hospital.  The immediate cause of death was cardiorespiratory 
arrest to consider sepsis.  The antecedent cause was pneumonia.  
The underlying causes were intestinal obstruction secondary to 
post-operative adhesions, rule out volvulus.  The death 
certificate did not note if an autopsy had been performed.  

A review of the veteran's service medical records is negative 
for evidence of cardiorespiratory or pulmonary disease.  An 
X-ray study conducted in December 1945 revealed a normal 
chest.  These records are also negative for evidence of an 
intestinal obstruction.  

Private medical records from March 1992 and April 1992 state 
that the veteran was seen for complaints that included 
persistent headaches, dizziness, chest and back pains, 
general body weakness, and chronic cough with afternoon 
fever.  The diagnoses were blindness of both eyes, deafness 
of both ears, advanced bilateral pulmonary tuberculosis, 
hypertensive heart disease, and avitaminosis.  Additional 
March 1992 records include diagnoses of diabetes mellitus 
with diabetic retinopathy, and optic neuropathy.  

The veteran was afforded a VA POW protocol examination in 
August 1992.  The diagnoses included hypertensive 
cardiovascular disease and cardiomegaly, renal insufficiency, 
hypertrophic degenerative disease and osteoarthritis, and 
duodenal bulb deformity due to previous peptic ulcer disease.  
The examination was negative for anemia, beriberi, malaria, 
pulmonary tuberculosis, and diabetes mellitus.  

A March 1993 statement from a private hospital shows that the 
veteran had been hospitalized from August 1955 to September 
1955.  The diagnosis was intestinal obstruction due to band 
around the ileum.  An additional copy of this statement dated 
July 1994 is contained in the claims folder.  

A May 1994 discharge summary from a private hospital shows 
that the veteran had been had been seen on the day of his 
death for a sudden onset of abdominal pain with vomiting and 
anorexia.  He died in the emergency room.  The final 
diagnosis was intestinal obstruction probably secondary to 
post-operative adhesions to consider volvulus, rule out 
sepsis, and pneumonia.  A June 1994 statement from the 
private hospital also notes that the veteran had been treated 
and died on May [redacted], 1994.  The diagnoses were to consider 
sepsis, pneumonia, and intestinal obstruction secondary to 
post operative adhesions, and rule out volvulus.  

A report dated May [redacted], 1994 is also of record.  The veteran 
was noted to have experienced a sudden onset of abdominal 
pains without any other symptoms.  He was treated with 
medication by a physician, but went to the emergency room 
when the abdominal pains persisted and he began to experience 
vomiting.  On examination, the veteran was positive for 
tenderness of the abdomen in all quadrants, and he was 
positive for rigidity.  The veteran also began to experience 
dyspnea, and was administered oxygen.  However, the veteran 
became severely dyspneic while undergoing treatment and 
eventually cardiopulmonary resuscitation was attempted.  He 
was pronounced dead within an hour.  

A December 1996 statement from a private doctor indicates 
that he had treated the veteran since the 1980s.  His 
illnesses had included acute bronchitis, acute 
gastroenteritis, acute enteritis, and influenza.  

A February 1997 joint affidavit from two men who stated they 
were in the POW camp with the veteran is of record.  They 
state that the veteran experienced severe inflammation of the 
legs, feet, and ankles.  He later complained of back and 
chest pains.  

A March 1997 statement from a private doctor indicates that 
he treated the veteran for several disabilities.  The 
diagnoses included avitaminosis, blindness of both eyes, 
deafness of both ears, moderately advanced pulmonary 
tuberculosis, and hypertensive heart disease.  

The Board is unable to find that the appellant has submitted 
evidence of a well grounded claim for entitlement to service 
connection for the cause of the veteran's death.  At the time 
of his death, the veteran was service connected for anxiety 
neurosis, a duodenal bulb deformity due to an old peptic 
ulcer, and malnutrition with avitaminosis.  None of these 
disabilities were listed as a cause of death.  Furthermore, 
the appellant has not submitted any medical opinions that 
relate the veteran's service connected disabilities to the 
cause of his death.  Therefore, this aspect of her claim is 
not well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).

Furthermore, the service medical records are completely 
negative for a cardiorespiratory disability, sepsis, 
pneumonia, or an intestinal obstruction secondary to post-
operative adhesions, rule out volvulus.  These are the 
disabilities which both the death certificate and the May 
1994 hospital records indicate led to the death of the 
veteran.  There is no evidence of hypertension or 
hypertensive heart disease within the one-year period 
following discharge from service nor has a cardiovascular 
disorder been linked to his POW status.  There is also no 
implication of a cardiovascular disorder in the veteran's 
death.  The earliest evidence of abdominal problems is in the 
records that show that the veteran was treated for an 
intestinal obstruction in 1955.  This was nearly nine years 
after the veteran's discharge from service, and there was no 
diagnosis of irritable bowel syndrome.  None of the causes of 
the veteran's death are included among the diseases presumed 
to be associated with former POWs.  38 C.F.R. § 3.309(c). 

Finally, while the appellant has submitted evidence of 
treatment for many disabilities during the last two years of 
the veteran's life, she has not submitted a medical opinion 
that associates the causes of the veteran's death with active 
service, or to a service connected disability.  As the 
appellant has not submitted any evidence to show that the 
causes of the veteran's death originated during service, or 
to show a nexus between these causes and active service, her 
claim is not plausible, and is therefore not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

